Citation Nr: 0305935	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receipt of Department of 
Veterans Affairs benefits.

2.  Entitlement to restoration of death benefits under 38 
C.F.R. § 3.55(a)(4).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, attorney at 
law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  He died in September 1976.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 administrative rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines. In that decision, the RO 
found that the appellant could not be recognized for VA 
purposes as the veteran's unremarried widow. In a July 1996 
decision by the Manila, Philippines RO Committee on Waivers 
and Compromises (Committee), the appellant's request for 
waiver of a debt resulting from an overpayment of widow's 
pension benefits was denied.

In an October 1999 decision the Board denied recognition of 
the appellant as the veteran's surviving spouse for the 
receipt of VA benefits, denied entitlement to restoration of 
death benefits under 38 C.F.R. § 3.55(a)(4) and remanded the 
appellant's claim for a waiver of recovery of indebtedness to 
the RO for additional development.

The veteran appealed the Board's October 1999 denials to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A March 2001 Appellee's Motion For Remand And To 
Stay Proceedings requested that the Court remand the case to 
the Board, in light of the then recently-decided case of 
Holliday v. Principi, 14 Vet. App. 280 (2001), in order for 
the Board to determine the applicability of the Veterans 
Claims Assistance Act of 2000 (the VCAA).  An Appellant's 
Response To The Appellee's Motion For Remand was added to the 
file in April 2001.  An Appellee's Response To The Court's 
May 8, 2001, Order was added to the file in July 2001.  A 
Court Order dated in January 2002 granted the Appellee's 
Motion, vacated the Board decision in part, and remanded the 
case back to the Board.

The veteran's attorney was sent a letter by the Board dated 
June 10, 2002 in which she was advised that she could submit 
additional argument and evidence in support of the appeal.  
Additional information was submitted on behalf of the 
appellant in December 2002 and additional argument was 
submitted on behalf of the appellant in February 2003.  

The issue of waiver of recovery of indebtedness, which as 
noted above was remanded by the Board to the RO Committee on 
Waivers and Compromises in October 1999 for additional 
development, has not been returned to the Board and is not 
part of this action.

The Board has identified another issue in appellate status, 
namely entitlement to DIC benefits.  The procedural history 
of that issue will be described in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  In the period of time from the veteran's death in 
September 1976 to December 1993, the appellant did not live 
with a person of the opposite sex, and did not hold herself 
out openly to the public to be the spouse of any other 
person.

2.  From December 1993 and continuing thereafter, the 
appellant lived with P.L., a person of the opposite sex and 
held herself out openly to the public to be the spouse of 
P.L.


CONCLUSIONS OF LAW

1.  Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA improved death 
benefits is not established.  38 U.S.C.A.  
§§ 101(3), 1541(a), 5107(a) (West 2002); 38 C.F.R. §§ 
3.3(b)(4), 3.50(b) (2002).

2.  The appellant is not entitled to recognition as the 
veteran's surviving spouse, for the purposes of reinstatement 
of VA death pension benefits.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's January 
2002 Order, which vacated the Board's October 1999 decision 
and remanded the case so that the Board could review the 
claims denied in the Board decision in light of the VCAA.  
The appellant was subsequently given the opportunity to 
submit additional evidence and argument in support of her 
claim, and additional evidence and argument were received in 
December 2002, with further argument on the appellant's 
behalf received in February 2003. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

The Board further observes, however, that the Appellee's 
Motion For Remand And To Stay Proceedings dated in March 
2001, the Appellant's Response To The Appellee's Motion For 
Remand dated in April 2001, and the Court's Order dated in 
January 2002 did not identify any substantive defects in the 
Board's October 1999 decision with respect to the issues of 
recognition of the appellant as the veteran's surviving 
spouse for the receipt of VA benefit purposes and entitlement 
to restoration of death benefits under 38 C.F.R. § 
3.55(a)(4).  The basis for remanding those issues was the 
enactment of the VCAA in November 2000. While additional 
argument and evidence was received in December 2002 and 
February 2003, the Board observes that almost all of the 
evidence and argument relates to the DIC issue addressed in 
the Remand section below or to the waiver of recovery of 
overpayment issue which is not currently before the Board.  
The only argument relevant to the current appeal is a 
notation in the February 2003 letter on behalf of the 
appellant that a June 9, 1999 letter from the appellant is 
evidence that her marital-type relationship with P.L. ended 
on or about June 9, 1999; this argument is addressed below.

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA and whether the certified 
issues have been properly developed for appellate purposes, 
as required by the Court's January 2002 Order and Holliday.  
The Board will then discuss the common factual background 
before analyzing each issue and rendering a decision on each.

The VCAA

As required by the joint motion for remand, as adopted by the 
Court, the Board has given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126] 
(West Supp. 2002)].  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply the current standard in adjudicating the 
appellant's claims. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA § 3(a), 114 Stat. 2096, 2096-97 [now 
codified as amended at 38 U.S.C.A. §§ 5102, 5103 (West 
2002)].  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Supplemental Statements of the Case in March 1997, April 
1998 and May 1999, and the Board decision in October 1999, 
provide the appellant with the appropriate law and 
regulations and serve to inform the appellant of the kinds of 
evidence which would support her claims for recognition of 
the appellant as the veteran's surviving spouse for the 
receipt of VA benefit purposes and entitlement to restoration 
of death benefits under 38 C.F.R. § 3.55(a)(4).  

Crucially, the appellant was sent a letter by the Board on 
January 8, 2003, with a copy to her attorney, in which she 
was informed of what she needed to show to obtain recognition 
as the veteran's surviving spouse for the receipt of VA 
benefit purposes and entitlement to restoration of death 
benefits under 38 C.F.R. § 3.55(a)(4); she was also informed 
of her responsibilities and the responsibilities of the VA 
with respect to obtaining evidence.  She was told that she 
was to provide the RO with the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records relevant to the claims 
currently on appeal.  The appellant was given 30 days in 
which to respond to the letter.  A response was received from 
the appellant's attorney dated February 4, 2003.

Based on the above record, the Board concludes that the 
appellant has been properly notified pursuant to the 
provisions of the VCAA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Of record are relevant statements on the appellant's 
relationship with P.L. and additional evidence relevant to 
the issues noted above.  There is no indication that 
additional evidence exists which has not been obtained, and 
the appellant and her attorney have not identified any such 
evidence. 

The appellant and her attorney have been given ample 
opportunity to present evidence and argument in support of 
her claim, and argument was received on behalf of the 
appellant in April 2001, December 2002 and February 2003.  As 
noted elsewhere in this decision, the Board has also reviewed 
the appellant's pleadings to the Court.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues addressed in this decision has been consistent with 
the provisions of the law.  Accordingly, the Board will 
proceed to a decision on the merits of the issues on appeal.  

Factual Background

The veteran in this case died in September 1976.  At the time 
of his death, the veteran was not in receipt of service 
connection for any disorder.

In January 1978, death pension benefits were awarded to the 
appellant as the veteran's surviving spouse.  Enclosed with 
the award letter was a VA Form 21-8122.  One of the listed 
"factors affecting right to payment" listed on the form was 
that the appellant was to notify VA "immediately if there 
[was] any change in [her] marital status."  

In November 1994, the appellant notified the RO that she had 
not received several VA checks.  She further reported that 
she had changed addresses in December 1993.  During the 
course of an ensuing VA field examination in December 1994, 
the VA field examiners ascertained that the appellant had 
established residence with P.L.  The appellant had apparently 
rented the dwelling at her previous address to a tenant, who 
informed investigators that the appellant was living with 
P.L. in a "husband and wife relationship".

The appellant was interviewed by the VA field examiners.  
Stated that she had been married only once, to the veteran.  
She reported that she had begun her relationship with P.L. in 
1986, and that the "affair" was presently ongoing.  She 
stated that she considered P.L. to be her husband, and that 
she introduced him to her friends and neighbors as her "live 
in" partner.  The appellant also reported that she owned two 
fishing boats, and that she operated a small variety store.  
The appellant also confirmed that she was renting her former 
dwelling to another person.

Following the RO's determination to terminate the appellant's 
pension benefit payments effective in January 1986, the 
appellant stated in a July 1995 letter that P.L. "became 
[her] boyfriend since 1986 but [that they] only lived as 
husband and wife" in December 1993.  In a statement received 
by the RO in July 1996, the appellant reiterated that she 
began living with P.L. in December 1993.

The appellant submitted several affidavits in support of her 
challenge to the termination of death pension benefits.  A.F. 
stated that she formerly resided in the same neighborhood as 
did the appellant, and that she visited the appellant on an 
almost daily basis.  She stated that from 1976 to 1989, she 
recalled that the appellant had no "live in" partner during 
that time.  In her affidavit, A.H. stated that she resided 
across the street from the appellant's former address.  A.H. 
added that she never knew if the appellant had "live in" 
partners, but that she would be in a position to do so 
because she usually spoke with the appellant every day. D.J., 
an elected local official, stated that he never saw, or was 
informed, of a relationship between the appellant and P.L.  
D.J. further stated that he knew P.L., and that when the 
latter visited the locality about two or three times a year, 
he would go "direct" to the home of his sister, and not that 
of the appellant.

In a January 1997 statement, the appellant claimed that 
investigators "forced" her to admit that there was a husband 
and wife relationship between herself and P.L.  She 
challenged the veracity of the evidence against her claim, 
and argued that it was based on "hearsay".  In a February 
1997 joint statement, VA field investigators who interviewed 
the appellant in November 1996 disputed the appellant's 
allegation that she was forced to report a relationship with 
P.L.

In a January 1998 statement made to field examiners, the 
appellant reiterated that she met P.L. in 1986 and that she 
began a live-in relationship with him in December 1993.  She 
stated that she operated a small store that earned her from 
50 to 100 pesos per day.  She stated that P.L. provided her 
money when she requested it, and that she still considered 
him to be her partner.  She stated that she "strongly 
admit[ted]" that it was in December 1993 when they began 
living together.

A report of a January 1998 interview with P.L. discloses that 
he admitted beginning a romantic affair with the appellant in 
1986.  He stated that he and the appellant did not live 
together in 1986 because the appellant had a child in her 
custody.  He added that he and the appellant only began to 
live together in December 1993 in a "marital relationship" 
and that he considered the appellant as his wife although 
they had not married and had no plans to do so.  He stated 
that everybody in the community believed they were married.  
He added that he gave the appellant money when she asked for 
it, and that he presented her as his wife on several 
occasions.  He stated that he then lived with the appellant 
at the time of the interview.

Investigators also interviewed persons residing in the 
neighborhood of the appellant and P.L.  These persons stated 
that the appellant and P.L. held themselves out to be married 
from December 1993 up to and including the time of the 
interview.

The RO then restored the appellant's VA pension benefits for 
the period from January 1986 to November 1993 by 
administrative decision dated in May 1998.  

In March 1999, the appellant confirmed that she was still 
living with P.L.

Analysis

The appellant in this matter seeks to reestablish her status 
as the veteran's surviving spouse for VA benefit purposes.  
As the Board has narrated above, such benefits were 
discontinued effective in December 1993 due to the 
appellant's relationship with P.L.  

In essence, the appellant argues that the RO's June 1995 
determination was erroneous in finding that she has lived 
with another person of the opposite sex, "P.L." and held him 
out to be her spouse.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 
7104(d)(1) (West 1991).  With this requirement of law, and in 
light of the appellant's contentions.  The Board will now 
review each of the appellant's contentions in light of the 
applicable law.

1.  Recognition as the veteran's surviving spouse for the 
receipt of VA benefit purposes

Relevant law

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2002).
Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  Further, except as provided in 38 C.F.R. 
§ 3.52, a widow means a person whose marriage to the veteran 
meets other requirements of law and who was the lawful spouse 
of the veteran at the time of the veteran's death, provided 
that she lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, 
and, since the death of the veteran on or after January 1, 
1971, is unmarried and not living with another person of the 
opposite sex and holding herself out openly to the public as 
the spouse of such person.  See 38 C.F.R. 
§§ 3.1(j), 3.50(b) [italics added by the Board].

Discussion

The Board has carefully considered all evidence of record in 
this matter.  For reasons expressed below, the Board has 
concluded that the evidence of record demonstrates that 
subsequent to the veteran's death, the appellant lived with 
P.L. and held him out openly to the public as her husband 
beginning in December 1993 and continuing thereafter.

The evidence of record has been reviewed above.  This 
evidence, which includes reports of VA field examinations, 
including interviews with the appellant, P.L. and various 
neighbors, overwhelmingly supports the conclusion that the 
appellant and P.L. began living together and holding 
themselves to be husband and wife starting in December 1993.  
Both the appellant and P.L. have admitted this.

The Board observes that at one point the appellant alleged 
that she was "forced" to admit the existence of the nature of 
her relationship with P.L..  There is no basis for a finding 
that coercion was employed other than the appellant's own 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements].  There is nothing 
in the text of the appellant's December 1994 interview that 
suggests coercion was placed upon her.  The VA field 
examiners have denied applying any coercive tactics.  There 
is thus no credible evidence to substantiate the appellant's 
allegation of coercion.  

Moreover, the appellant does not deny that her statement to 
the effect that she has been living with P.L. as husband and 
wife is true, and she has made other statements to the same 
effect.  Indeed, the appellant has consistently reiterated 
that she and P.L. entered into a "live-in" relationship 
beginning in December 1993.  These admissions are found in 
both field examination reports and have been repeatedly made 
by the appellant in various correspondence from her to VA.  

Moreover, the appellant's admission is hardly the only 
evidence indicating that she has established, and continues 
to maintain, a marital-type relationship with P.L.  There is 
indeed a statement from P.L. himself to that effect.  There 
are statements from disinterested parties of record, 
including a December 1994 report of the appellant's tenants 
reported that the appellant had established a "husband and 
wife relationship" with P.L.  Numerous other affidavits have 
been obtained to the effect that the P.L was perceived in the 
appellant's community to be her spouse.  

As to the appellant's most recent denials of the nature of 
her relationship with P.L., reiterated by the appellant's 
attorney in a February 2003 letter, the Board finds them to 
be wholly without credibility.  In this regard, the Board has 
considered the appellant's contention, voiced in a June 9, 
1999 letter, that she and P.L. do not intend to "legalize" 
their relationship, and that it is on a "come and go basis."  
The evidence is overwhelmingly to the contrary.  

The Board must determine the credibility and probative value 
of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].   In this case, the report of the January 1998 
interview with P.L. clearly reveals that the appellant and he 
began to live as a married couple in 1993 and that he still 
considered the appellant to be his wife.  The most recent 
field examination report also clearly reveals that up to and 
including the time of the investigation, the appellant and 
P.L. still were holding themselves out to be in a married 
relationship.  In addition, there are the reports of others 
in the community to the effect that the appellant and P.L. 
hold themselves out as husband and wife.

The only statements to the effect that the relationship 
between the appellant and P.L. is of a more casual nature 
emanates directly from the appellant and indirectly from the 
appellant through her attorney.  The Board clearly may take 
self interest into consideration in evaluating such 
statements.  See Cartright, supra.  In light of the totality 
of the evidence of record, the Board finds the appellant's 
statements, including those made through her attorney, to be 
self-serving and lacking in credibility.

The assertion that the appellant and P.L. do not intend to 
"legalize" their union is irrelevant under the law and 
regulations.  Indeed, were they to marry, the appellant would 
conclusively not qualify as the veteran's surviving spouse as 
she would be, perforce, the spouse of another.  Rather, the 
question is whether the appellant and P.L. held themselves 
out to the community as husband and wife.  The answer to that 
question is a resounding yes.    

In short, the evidence of record is overwhelming that the 
appellant and P.L. have a relationship tantamount to that of 
husband and wife within their community and that such 
relationship began in December 1993.  In light of the 
operative law, cited above, the Board finds that the 
appellant is not the veteran's surviving spouse for the 
receipt of VA benefit purposes.  The claim is accordingly 
denied.  See 38 C.F.R. 
§§ 3.1(j), 3.50(b)

2.  Entitlement to restoration of death benefits under 38 
C.F.R. § 3.55(a)(4)

As discussed above, applicable regulation provides in 
relevant part that a "surviving spouse" means a person of the 
opposite sex who was married to the veteran, and who has not 
remarried or lived with another person of the opposite sex 
and held herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. § 3.50.

The law generally also provides that on or after January 1, 
1971, benefits may be resumed to an unmarried surviving 
spouse upon filing of an application and submission of 
satisfactory evidence that the surviving spouse has ceased 
living with another person and holding himself or herself out 
openly to the public as that person's spouse or that the 
surviving spouse has terminated a relationship or conduct 
which had created an inference or presumption of remarriage 
or related to open or notorious adulterous cohabitation or 
similar conduct, if the relationship terminated prior to 
November 1, 1990.  Such evidence may consist of, but is not 
limited to, the surviving spouse's certified statement of the 
fact.  See 38 C.F.R. §§ 3.55(3) and (4), 3.215.

The Board observes that on June 9, 1998, Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) generally 
provides that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion) and Section 
1311(e)(2) provides that DIC is not barred if a surviving 
spouse ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse.  
The law precludes payment under the new 38 U.S.C.A. 
§ 1311(e) for any month prior to October 1998.  PL 105-178 § 
8207, 112 Stat. 495 (June 9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  It 
did not amend any statute governing benefits other than DIC 
nor did it change the generally applicable definition of 
"surviving spouse" in 38 C.F.R. § 101(3).  See Pub. L. 105- 
178 § 8207, 112 Stat. 495 (June 9, 1998); see also VA General 
Counsel Precedent Opinion 13-98 (September 13, 1998).  
Because the appellant was formerly receiving death pension 
benefits, the foregoing changes in the provisions of law do 
not avail her of relief.

Finally, as is noted in the discussion of these provisions, 
the express terms of 38 C.F.R. §§ 3.55(a)(3) and (4) 
specifically apply to issues of reinstatement of benefits in 
factual scenarios where the relationship in question was 
terminated prior to November 1, 1990.  See 38 C.F.R. §§ 
3.55(a)(3) and (4).  As the factual summary above details, 
the appellant's relationship with P.L. began in December 
1993.  As a matter of law, the provisions of 38 C.F.R. § 3.55 
are inapplicable, and reinstatement is therefore denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.

Reinstatement of death pension benefits is denied.


REMAND

In the April 2001 Appellant's Response To The Appellee's 
Motion For Remand, the issue of entitlement to DIC benefits 
was raised on behalf of the appellant.  It was contended that 
the appellant's September 1976 DIC claim had never been 
finally adjudicated and was still pending.  In its January 
2002 Order, the Court noted that the appellant's September 
1996 Notice of Disagreement (NOD) included the issue of 
entitlement to DIC and that VA had never made a decision 
concerning the DIC claim.  Consequently, the Court remanded 
the matter of the appellant's pending claim for DIC benefits 
to the Board citing Jones v. West, 12 Vet. App. 98, 106-07 
(1998) [where valid NOD was filed, Court had jurisdiction to 
remand the matter of the Board's failure to adjudicate issue 
referenced in NOD].

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a Statement of the Case as to the issue of 
entitlement to DIC benefits.  Under the jurisprudence of the 
Court, the Board is obligated to remand the issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO must issue a SOC pertaining to the 
issue of entitlement to DIC benefits.  
The appellant and her representative 
should be provided with copies of the SOC 
and advised of the time period in which 
to perfect the appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



